t c summary opinion united_states tax_court kenneth michael francis and sedef tarlan francis petitioners v commissioner of internal revenue respondent docket no 19986-10s filed date kenneth michael francis pro_se mistala g merchant and maggie stehn student for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ joint federal_income_tax of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure after a concession by petitioners the issues for decision are whether petitioners must include an award of backpay in their gross_income for and whether they are liable for the accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in the state of california when the petition was filed unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar petitioners concede that they received but failed to report a taxable retirement distribution of dollar_figure on their joint federal_income_tax return in kenneth michael francis petitioner was granted an award of backpay by the u s air force board for the correction of military records bcmr the bcmr held inter alia that petitioner was wrongfully denied a promotion to the rank of lieutenant colonel in the u s air force promotion denial in date petitioners received a payment of dollar_figure promotion backpay from the defense finance and accounting service dfas the promotion backpay represented the difference between the military pay and allowances petitioner received as an air force major and the military pay and allowances he would have received as an air force lieutenant colonel while he served on active_duty from date to date in date petitioner self-prepared and filed petitioners’ joint federal_income_tax return joint_return petitioners however did not report the promotion backpay on their joint_return dfas mailed petitioner a letter dated date dfas letter that states the following are enclosed for your use and information treasury_department form_w-2 wage and tax statement indicating taxable_income that the record is not clear as to why the payment was not made until date must be reported on your next tax_return attached to the dfas letter was a form_w-2 wage and tax statement for reporting the promotion backpay as wages at trial petitioner testified that petitioners did not receive the dfas letter and form_w-2 until approximately date because dfas had mailed the letter to his mother’s address in illinois illinois address petitioners were aware however that dfas typically sent tax correspondence to the illinois address and that the illinois address was petitioner’s permanent home of record on file with dfas in or around date petitioner began treatment for melanoma and remained in treatment for approximately a year thereafter petitioners never filed an amended joint_return for including the promotion backpay in their gross_income or otherwise reported the promotion backpay on any other tax_return i burden_of_proof discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed to be correct and the taxpayer bears the burden of proving that those determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor have they established their compliance with its requirements accordingly petitioners bear the burden_of_proof see rule a welch v helvering u s pincite cf sec_6201 ii unreported income sec_61 provides the general_rule that gross_income includes income from whatever source derived including compensation_for services sec_451 generally provides that taxpayers such as petitioners who use the cash_receipts_and_disbursements_method of accounting must include any item_of_gross_income in their gross_income for the taxable_year in which the item is actually or constructively received see sec_1_451-1 income_tax regs petitioners generally argue that the promotion backpay received in should be included in their gross_income for the years through because the promotion backpay is attributable to the services petitioner provided in those years petitioners further contend that the promotion backpay should have been allocated to the years through because their taxable_income was subject_to a lower tax_bracket during those years when compared to in this regard we note that petitioners do not allege that sec_6201 applies and do not dispute that they received all dollar_figure of the promotion backpay in date reported on the form_w-2 wage and tax statement issued by dfas petitioners believe that by reporting the promotion backpay as taxable wages for on form_w-2 dfas has placed an artificial tax burden on them that is contrary to the purpose of the bcmr decision ie to place petitioner in the same position that he would be in if the promotion denial had never occurred the parties do not dispute that dfas paid and petitioners actually received the promotion backpay in petitioners have failed to show and the record does not suggest that the promotion backpay was constructively received by petitioners in any prior year therefore the promotion backpay is properly includible in petitioners’ gross_income for see sec_451 prewitt v commissioner tcmemo_1995_24 sec_1_451-1 income_tax regs petitioners’ argument that they should be entitled to retroactively allocate the promotion backpay to their gross_income for the years through because their tax_bracket for that period was lower than their tax_bracket for has been rejected by this court in the past see prewitt v commissioner tcmemo_1995_ we acknowledge that the purpose of the bcmr decision was to place petitioners also argue that dfas should have reduced the promotion backpay by the amount of civilian pay petitioner earned during the period from date through date civilian pay offset the civilian pay offset does not apply to petitioner’s promotion backpay however because the promotion backpay relates to a period when petitioner was not engaged in civilian employment see 47_f3d_1140 fed cir see also 40_fedclaims_67 petitioner in the same situation he would have been in if the promotion denial had never occurred although not clear from the record it may very well be that petitioners would have paid less tax with respect to the promotion backpay if the promotion denial had never occurred under the circumstances we can appreciate petitioners’ dismay nevertheless we are constrained to apply the law as written by congress to the facts as they occurred and not as they might have occurred see 417_us_134 we cannot reallocate the promotion backpay petitioner received in to prior years simply because doing so might provide favorable tax treatment for petitioners therefore we sustain respondent’s deficiency determination iii accuracy-related_penalty respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for a substantial_understatement_of_income_tax for the taxable_year sec_6662 and b imposes a penalty equal to of the amount of any underpayment that is due to a substantial_understatement_of_income_tax an individual substantially understates his or her income_tax when the reported tax is understated by the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a welch v helvering u s pincite respondent has satisfied his burden of production because the record shows that petitioners understated their income_tax for by dollar_figure which constitutes a substantial_understatement within the meaning of sec_6662 see higbee v commissioner t c pincite the accuracy-related_penalty does not apply to any portion of an underpayment however if the taxpayer proves that the taxpayer had reasonable_cause for that portion of the underpayment and that the taxpayer acted in good_faith with respect to such portion sec_6664 sec_1_6664-4 income_tax regs petitioners bear the burden of proving that the accuracy-related_penalty should not be imposed see sec_6664 higbee v commissioner t c pincite the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances see 85_tc_934 most important in this decision is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability sec_1_6664-4 income_tax regs a taxpayer must take reasonable steps to determine and apply the law 99_tc_202 campbell v commissioner tcmemo_2001_118 petitioners contend that they should not be liable for the accuracy-related_penalty with respect to the portion of the underpayment attributable to the promotion backpay although petitioners admit that they received the promotion backpay in date they did not report the promotion backpay on their joint_return because they believed that the payment was nontaxable petitioners however presented no evidence that they consulted a tax professional or took any other as for the portion of the underpayment attributable to the unreported retirement distribution petitioners make no argument regarding the penalty and are therefore deemed to have conceded that matter reasonable steps to ascertain the proper tax treatment of the promotion backpay they received moreover although petitioners allege that they did not receive the dfas letter or the form_w-2 until date they still did not file an amended joint_return or contact a tax professional thereafter petitioners admitted at trial that they should have filed an amended_return once they received the dfas letter and form_w-2 petitioners however point to petitioner’s yearlong treatment for melanoma beginning in date as reasonable_cause for not filing an amended joint_return petitioners provided no explanation as to why they did not file an amended joint_return once petitioner’s treatment for melanoma ended or why petitioner sedef tarlan francis could not have prepared an amended_return for petitioner to sign although the record might support a finding of good_faith on petitioners’ part the standard we are obliged to apply also requires the existence of reasonable_cause see sec_6664 sec_1_6664-4 income_tax regs thus petitioners might have had a good_faith belief that the promotion backpay was nontaxable petitioner was aware that dfas frequently sent tax correspondence to his mother’s address in illinois petitioner however presented no evidence that he inquired whether his mother received the dfas letter or form_w-2 before he filed petitioners’ joint_return in date however they have failed to prove that they acted with reasonable_cause under the relevant facts and circumstances therefore we sustain respondent’s determination with respect to the accuracy-related_penalty conclusion we have considered all of the arguments advanced by petitioners and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to our decision herein to give effect to our disposition of the disputed issues as well as petitioners’ concession decision will be entered for respondent
